DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/11/2018 and 06/04/2019 are being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on July 13, 2018, wherein claims 1-20 are pending of which claims 15-17 are currently withdrawn (claims 15-17 are drawn to non-elected claims).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 5-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI WUSHENG et al. Foreign Application CN104820533 (A) (hereinafter Li) (US PG-PUB 20180136748 A1 was used as English translation for Foreign Application CN104820533 (A) in this rejection).


    PNG
    media_image1.png
    273
    452
    media_image1.png
    Greyscale

Regarding claim 1,  Li teaches A touch panel (Fig. 1), comprising: a substrate (See Fig. 1 above); a touch electrode arranged on the substrate (Fig. 1; touch electrode 1 arranged on substrate); and a light processing structure arranged on a surface of the touch electrode to scatter light irradiated thereon so as to reduce reflection of light by the surface of the touch electrode (Fig. 1, Para. [0016]-[0019]; diffusive reflector 2 which is arranged on surface of touch electrode 1 includes one or more units 20 for diffusely reflecting light to various directions to reduce specular reflection).

Regarding claim 2,  Li teaches The touch panel according to claim 1, Li further discloses wherein the light processing structure comprises a plurality of protrusions (Fig. 1; one or more units 20).

Regarding claim 3,  Li teaches The touch panel according to claim 2, Li further discloses wherein the plurality of protrusions are evenly distributed on the surface of the touch electrode (Fig. 1; wherein the one or more units 20 are evenly distributed).

Regarding claim 5,  Li teaches The touch panel according to claim 2, Li further discloses wherein a cross-section of each protrusion perpendicular to the surface of the touch electrode has a shape selected from the group consisting of a triangle, a rectangle, a trapezoid, a semicircle, a half ellipse and a polygon (Para. [0016]; The diffusive reflector units 20 can be of any suitable shape, for example, hemisphere, cone, conical frusta, pyramid, pyramidal frusta, cube, sphere, spherical cap, rectangular prism, cylinder, a rod-shaped object, and so on.  Optionally, the rod-shaped object has a cross-section selected from a group consisting of trapezoid, semicircle, triangle, square, ellipse, rectangle, parallelogram, half circle, and half ellipse).

Regarding claim 6,  Li teaches The touch panel according to claim 2, Li further discloses wherein the material of which the protrusions are made comprises at least one of indium tin oxide, metal material and carbon (Para. [0020]-[0021]).

Regarding claim 7, Li teaches The touch panel according to claim 1, Li further discloses wherein the surface of the touch electrode is a surface at a side of the touch electrode facing away from the substrate (Fig. 1; wherein the side of the surface of the touch electrodes 1 in which the diffusive reflectors 2 are disposed is facing away from the substrate).

Regarding claim 8, Li teaches The touch panel according to claim 1, Li further discloses wherein the surface of the touch electrode is a surface at a side of the touch electrode facing away from the substrate and a surface at a side close to the substrate (Fig. 1).

Regarding claim 10, Li teaches The touch panel according to claim 1, Li further discloses wherein the material used for the touch electrode comprises metal material (Para. [0004] and  [0018], [0021]; the first electrode 10 and the second electrode 11 are made of reflective materials such as a metal).

Regarding claim 11, Li teaches The touch panel according to claim 10, Li further discloses wherein the material for the light processing structure is the same as the material for the touch electrode (Para. [0020]; The diffusive reflector 2 can be made of various materials.  The diffusive reflector 2 can be made of a material different from or the same as that of the touch electrode 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kwon et al. US PG-PUB 20160218151 A1 (hereinafter Kwon).
Regarding claim 9, Li teaches The touch panel according to claim 1, although Li teaches as shown in Fig. 2 touch electrode 10 is a grid shape and Para. [0018]; teaches the plurality of first electrodes 10 and the plurality of 
second electrodes 11 intersect each other which inherently both electrodes will have grid shape, Li fails to explicitly illustrate both electrodes distributed in a grid shape. 
However, in the same field of touch panel, Kwon teaches wherein the touch electrode is distributed in a grid shape (See Fig. 12).
Li with the teachings of Kwon in order to improve the sensitivity of the touch electrode layer Kwon-(Para. [0143]).

7.	Claim(s) 12-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of WANG BENLIAN et al. Foreign Application CN106484203 (A)  (hereinafter Wang) (US PG-PUB 20180107314 A1 was used as English translation for Foreign Application CN106484203 (A) in this rejection).

Regarding claim 12, Li teaches A display (display device), comprising the touch panel according to claim 1 (Para. [0065]; a display device comprising the touch substrate). Although the display device of Li inherently has a display panel, Li fails to explicitly disclosed having a display panel
However, in the same field of touch display, Wang further teaches a display panel (Para. [0071])
Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of Li with the teachings of Wang in order to achieve touch control display Wang-(Para. [0071]).

Regarding claim 13, Li as modified by Wang teaches The display panel according to claim 12, Wang further teaches wherein the display panel is selected from a group consisting of an organic electroluminescent panel and a liquid crystal panel (Para. [0071]; the display panel maybe a liquid crystal display panel or an organic electroluminescent display panel).

Regarding claim 14, Li as modified by Wang teaches A display device, Wang further teaches comprising the display panel according to claim 12 (Para. [0027], [0071]; display apparatus comprising touch control display panel).

Regarding claim 18, Li as modified by Wang teaches The display panel according to claim 12, Li further teaches wherein the light processing structure comprises a plurality of protrusions (Fig. 1; one or more units 20).

Regarding claim 19, Li as modified by Wang teaches The display panel according to claim 18, Li further teaches wherein the plurality of protrusions are evenly distributed on the surface of the touch electrode (Fig. 1; wherein the one or more units 20 are evenly distributed).

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Liu Jen-Chang et al. Foreign Application No. TW201533638A (hereinafter Liu).
Regarding claim 4,  Li teaches The touch panel according to claim 2, although as shown in Fig. 1, Li teaches a spacing between two ones of adjacent unit 20 (See Fig. 1), Li fails to explicitly disclose having a range of the adjacent spacing 
However, in the same field of touch panel, Liu teaches wherein an interval between any two adjacent ones of the protrusions is within the range of 1nm-1µm (Para. [0033]; structure 40 has plurality protrusions 41a and 41b arranged in an array and the width of the protrusions is between 50nm and approximately 500nm).
Li with the teachings of Liu in order to reduce the electrical insulation layer in contact with the at least one direction electrode (which may be the first direction). In this way, the visible light cannot recognize the existence of the interface between the first direction electrode 10 (or the second direction electrode 20) and the electrically insulating layer 30, which reduces the fact that the first direction electrode 10 (or the second direction electrode 20) is electrically insulated from the light reflection  phenomenon caused by the difference of the refractive index of the contact surface of the layer 30 Liu-(Para. [0030]).

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Wang and further in view of Liu Jen-Chang et al. Foreign Application No. TW201533638A (hereinafter Liu).
Regarding claim 20, Li as modified by Wang teaches The display panel according to claim 18, Li teaches a spacing between two ones of adjacent unit 20 (See Fig. 1), Li as modified by Wang fails to explicitly disclose having a range of the adjacent spacing 
However, in the same field of touch panel, Liu teaches wherein an interval between any two adjacent ones of the protrusions is within the range of 1nm-1µm (Para. [0033]; structure 40 has plurality protrusions 41a and 41b arranged in an array and the width of the protrusions is between 50nm and approximately 500nm).
Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of Li as modified by Wang with the teachings of Liu in order to reduce the electrical insulation layer in contact with the at least one direction electrode (which may be the first direction). In this way, the visible light cannot recognize the existence of Liu-(Para. [0030]).

Conclusion
5.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628